DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 15-30, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 15, line 3, phrase “can cover a part (4)” renders the claim indefinite.
           Claim 15, lines 15-16, phrase “the openings (7) can reach” renders the claim indefinite.
           Claim 15, line 21, phrase “hot air can stream” renders the claim indefinite.
           Claim 15, line 29, phrase “supply conduits (9, 10) can flow” renders the claim indefinite.
           Claim 20, lines 3-4, phrase “the steam can pass” renders the claim indefinite.
           Claim 25, line 2, phrase “arranged to be able to change” renders the claim indefinite.
           Claim 26, line 2, phrase “arranged be able to change” renders the claim indefinite.
          Claim 30, line 4, phrase “if the moisture content for a measured position” renders the claim indefinite.
          Claim 30, line 5, phrase “if the moisture content for a measured position is too low” renders the claim indefinite.
         Claim 30, line 9, phrase “if the moisture content for a measured position is too high” renders the claim indefinite.                                                                                                                      
Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK HALPERN/Primary Examiner, Art Unit 1748